                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        COUNTY OF MONTEREY DBA                           Case No. 17-CV-04260-LHK
Northern District of California
 United States District Court




                                            NATIVIDAD MEDICAL CENTER,
                                  13                                                         ORDER DENYING MOTION TO
                                                         Plaintiff,
                                                                                             DISMISS FIRST AMENDED
                                  14                                                         COMPLAINT
                                                  v.
                                  15                                                         Re: Dkt. No. 58
                                            BLUE CROSS OF CALIFORNIA DBA
                                  16        ANTHEM BLUE CROSS, et al.,
                                  17                     Defendants.

                                  18
                                                Before the Court is a motion to dismiss filed by Defendants Blue Cross of California dba
                                  19
                                       Anthem Blue Cross and Anthem Blue Cross Life and Health Insurance Company (collectively,
                                  20
                                       “Anthem”) seeking to dismiss the sole claim in Plaintiff County of Monterey dba Natividad
                                  21
                                       Medical Center’s (“Natividad”) first amended complaint (“FAC”). See ECF No. 58 (“Mot.”).
                                  22
                                       Having considered the parties’ briefs, the relevant law, and the record in this case, the Court
                                  23
                                       DENIES Anthem’s motion to dismiss the FAC.
                                  24
                                       I.       BACKGROUND
                                  25
                                             A. Factual Background
                                  26
                                                Natividad is a 172-bed acute care hospital owned and operated by the County of Monterey.
                                  27

                                  28                                                     1
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   ECF No. 57 (“FAC”) ¶ 3. On August 1, 2012, Anthem and Natividad entered into a Facility

                                   2   Agreement pursuant to which Natividad agreed to provide certain healthcare services to Anthem

                                   3   members and Anthem agreed to pay Natividad certain rates for those services. Id. ¶ 14.

                                   4          The Facility Agreement governs not only claims for Anthem’s insureds, but also services

                                   5   claims for members of “Other Payors” for whom Anthem provides claims processing services and

                                   6   to whom Anthem has sold, leased, transferred or conveyed its “Managed Care Network.” Id. ¶ 14.

                                   7   Natividad alleges that these “Other Payors” include 32 ERISA Plans that Natividad has identified

                                   8   in its FAC. Id. ¶¶ 7, 15. The FAC alleges that these ERISA Plans entered into contracts with

                                   9   Anthem that required the ERISA Plans to comply with the terms of Anthem’s contracts with

                                  10   providers in Anthem’s Managed Care Network, including the Facility Agreement between

                                  11   Anthem and Natividad. Id. ¶ 18. Natividad also alleges that Anthem functions as the de facto plan

                                  12   administrator for the ERISA Plans because Anthem has, inter alia, (i) drafted and provided plan
Northern District of California
 United States District Court




                                  13   members with plan documents; (ii) operated a centralized verification and authorization telephone

                                  14   number which handled calls for members of the ERISA Plans; (iii) authorized Natividad to

                                  15   provide medical services to beneficiaries of the ERISA Plans; (iv) received and processed

                                  16   electronic bills from Natividad for claims for members of the ERISA Plans, including plans that

                                  17   are not named as defendants in the FAC; (v) communicated with Natividad on behalf of the

                                  18   ERISA Plans regarding authorization of surgical procedures; (vi) interpreted ERISA Plan

                                  19   language; (vii) issued remittance advices and EOBS; (viii) priced claims for the ERISA Plans; (ix)

                                  20   communicated with Natividad with respect to the processing of claims on behalf of the ERISA

                                  21   Plans; (x) processed appeals, and sent appeal response letters; and (xi) issued payment to

                                  22   Natividad. Id. ¶ 10.

                                  23          At the time Natividad and Anthem entered into the Facility Agreement, Natividad did not

                                  24   have its certification to provide trauma services. Id. ¶ 19. Therefore, the parties did not agree upon

                                  25   trauma rates. Id. Instead, the Facility Agreement contemplated that the parties would negotiate

                                  26   new trauma rates once Natividad obtained its certification. Id. On January 5, 2015, Natividad

                                  27   received its certification to provide trauma services and began providing trauma services. Id. ¶ 21.

                                  28                                                     2
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   However, Natividad alleges that the parties’ attempts to negotiate trauma rates after that date were

                                   2   unsuccessful. Id. ¶ 22. As a result, the FAC alleges that Anthem, on behalf of the ERISA Plans,

                                   3   has been improperly pricing trauma rates at the lower rates for emergency services in the Facility

                                   4   Agreement. Id. ¶¶ 22–24, 29–32. Specifically, the FAC alleges that “Natividad is informed and

                                   5   believes that Anthem has recommended and/or instructed the ERISA Plans to pay Natividad’s

                                   6   trauma claims at the emergency services rates, and that the ERISA Plans are relying on and using

                                   7   Anthem’s processing and pricing of the trauma claims at the emergency services rate to underpay

                                   8   the trauma claims.” Id. ¶ 29. The FAC alleges that the difference between Natividad’s billed

                                   9   charges and the amounts that the ERISA Plans are paying for the trauma claims exceeds $18

                                  10   million. Id. In many cases, Anthem has held Natividad’s claims submissions in limbo without

                                  11   allowing or denying the claims. Id. ¶ 30. By paying the claims at the emergency services rate, the

                                  12   FAC alleges that Natividad is informed and believes that Anthem has improperly interpreted the
Northern District of California
 United States District Court




                                  13   ERISA Plan documents. Id. ¶ 31.

                                  14          Natividad alleges that it is an assignee of its patients’ benefits under the ERISA Plans

                                  15   because “[a]s a condition of admission, every patient treated at Natividad signed an Assignment of

                                  16   Benefits form agreeing to, inter alia, assign his or her health insurance benefits to Natividad.” Id.

                                  17   ¶ 25. The assignment of insurance benefits provision states as follows:

                                  18          I assign and authorize direct payment to the hospital of all insurance benefits payable
                                  19          for this hospitalization or for these outpatient services. I agree that the insurance
                                              company’s payment to the hospital pursuant to this authorization shall discharge the
                                  20          insurance company’s obligations to the extent of such payment. I understand that I
                                              am financially responsible for charges not paid according to this assignment.
                                  21
                                       Id. Natividad informed Anthem it was operating as an assignee of the patients in two ways. First,
                                  22
                                       every claim submission to Anthem included a UB04 form, which indicates on Box 54 that the
                                  23
                                       provider, Natividad, had an assignment of benefits from the member. Id. ¶ 26. Second, Natividad
                                  24
                                       sent Anthem ERISA appeal letters which stated in the first paragraph: “With this appeal letter, we
                                  25
                                       have included an Assignment of Benefits and Appointment of Authorized Representative from
                                  26
                                       your Member to Natividad Medical Center.” Id. ¶ 27.
                                  27

                                  28                                                     3
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1          The FAC alleges that after receiving the improper emergency services rate for the trauma

                                   2   claims, Natividad would send Anthem two appeal letters. Id. ¶ 38. The first appeal letter was sent

                                   3   directly to Anthem. Id. The first appeal letter informed Anthem that the arbitrator had found

                                   4   Natividad is owed 80% of its billed charges for all trauma claims and requested that Anthem re-

                                   5   price and re-process the claims at 80% of billed charges. Id. The FAC alleges that Anthem either

                                   6   failed to respond to these first appeal letters or improperly denied them. Id. Natividad would then

                                   7   send a second appeal letter to Anthem, but the letter would note that the appeal was made pursuant

                                   8   to ERISA based on an assignment of benefits that Natividad received from each member. Id. The

                                   9   second appeal letter specifically asked Anthem, in all capital letters, bolded and underlined, to

                                  10   provide the hospital with the ERISA Plan document for the plan at issue. Id. Natividad did not

                                  11   receive any plan documents from Anthem and only rarely received responses from the ERISA

                                  12   Plans themselves. Id. Natividad never received a response setting forth the specific plan provisions
Northern District of California
 United States District Court




                                  13   on which the determination was based. Id.

                                  14          In its capacity as an assignee of its patients’ benefits, and based on the above described

                                  15   allegations, Natividad asserts one claim against Anthem for failure to pay plan benefits under the

                                  16   Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(1)(B). Id. ¶¶

                                  17   183–194. Specifically, Natividad “believes that ERISA Plans at issue in this case required Anthem

                                  18   and the ERISA Plans to pay Natividad customary and reasonable rates for the inpatient and

                                  19   outpatient trauma services that Natividad has provided to the ERISA Plan members.” Id. ¶ 192.

                                  20          Therefore, Natividad seeks compensatory damages and declaratory relief. Id. at 39.

                                  21   Specifically, Natividad seeks a declaration that it is “entitled to be paid a reasonable and

                                  22   customary amount for the trauma services it has provided, and is providing to the ERISA Plans,”

                                  23   and that Anthem’s “practice of pricing, processing, and paying Natividad’s trauma claims at the

                                  24   emergency services rate in the Facility Agreement is improper.” Id.

                                  25      B. Procedural History
                                  26          Natividad filed its initial complaint on July 27, 2017. See ECF No. 1. On November 11,

                                  27   2017, the Court stayed the case pending the parties’ arbitration, which concerned the issue of the

                                  28                                                     4
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   reasonable value of trauma services Natividad provided to Anthem members. ECF No. 29; FAC

                                   2   ¶¶ 33–35. However, because the arbitration concerned only Anthem’s fully-insured members, it

                                   3   did not encompass the ERISA Plan claims at issue in this litigation. FAC ¶ 34.

                                   4             On August 10, 2018, the arbitrator issued the Final Arbitration award, which found that:

                                   5   (1) the parties did not agree that Natividad’s claims were to be reimbursed at either the emergency

                                   6   services rate or Other Services rate; (2) having failed to agree on any rate to apply to Natividad’s

                                   7   trauma services, the parties impliedly agreed that such services would be reimbursed at a

                                   8   reasonable value, which is fair market value; and (3) Natividad is awarded declaratory relief that

                                   9   the reasonable value of its trauma services provided to Anthem members is 80% of Natividad’s

                                  10   billed charges. Id. ¶ 36. Anthem has since paid all trauma claims for its fully-insured members

                                  11   with dates of service through April 2018 at 80% of billed charges. Id. ¶ 37.

                                  12             On October 8, 2018, Anthem filed a motion to dismiss the initial complaint. ECF No. 37.
Northern District of California
 United States District Court




                                  13   Natividad opposed on October 22, 2018. ECF No. 41. Anthem replied on October 29, 2018. ECF

                                  14   No. 42.

                                  15             On January 24, 2019, at the initial case management conference, the Court lifted the stay

                                  16   and directed the Clerk to reopen the case file. ECF No. 50.

                                  17             On January 28, 2019, the Court granted Anthem’s motion to dismiss the initial complaint

                                  18   without prejudice. ECF No. 52 (“January 28, 2019 Order”). Specifically, the Court found that

                                  19   Natividad’s complaint failed to plead factual allegations with specificity and that factual

                                  20   allegations were missing from the complaint, “including the specific claims, dates, explanations of

                                  21   benefits, and the ERISA Plan provisions at issue.” Id. at 8. The Court further requested that “the

                                  22   parties meet and confer to assess whether claim numbers, patients numbers, or some other claim or

                                  23   patient identifiers could be used in public filings that would protect patient privacy, but enable the

                                  24   parties to identify the relevant claim or patient without sealing” and that “[u]sing such identifiers

                                  25   would minimize the sealing burdens on the parties and the Court in this case.” Id. at 9. The Court

                                  26   also found that Natividad’s complaint insufficiently alleged standing and that Natividad needed to

                                  27   allege the specific language of the assignment of benefits. Id. at 9–11. In its motion to dismiss

                                  28                                                      5
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   briefing, Natividad did not contest its failure and instead argued that it could “easily cure any

                                   2   deficiency by quoting the language of its assignment of benefits and/or attaching a sample

                                   3   assignment of benefits to any amended complaint.” Id. at 11. Finally, the Court found that

                                   4   Natividad’s complaint failed to sufficiently allege that Anthem is a de facto plan administrator

                                   5   because Natividad did not specifically identify the ERISA Plans or claims at issue, and thus “the

                                   6   related allegations about how Anthem controlled or managed these ERISA Plans [were]

                                   7   necessarily vague and conclusory.” Id. at 11–13. The Court granted Natividad leave to amend to

                                   8   cure these deficiencies. Id. at 13–14.

                                   9            On February 26, 2019, the Court granted the parties’ stipulation to extend Natividad’s

                                  10   deadline to file its FAC. ECF No. 54. The Court also explained that the number of claims and

                                  11   ERISA Plans that Natividad intended to add to the FAC would be unmanageable. Id. Thus, the

                                  12   Court required the parties to elect 10 claims––five chosen by Natividad and five chosen by
Northern District of California
 United States District Court




                                  13   Anthem—to be litigated through trial. Id.

                                  14            On March 13, 2019, Natividad filed its FAC. See FAC. In its FAC, Natividad listed the 10

                                  15   claims chosen by the parties, which included: (1) J.F. Reference #45 (Natividad Claim 1); (2) R.G.

                                  16   Reference #49 (Natividad Claim 2); (3) H.L. Reference #75 (Natividad Claim 3); (4) R.M.

                                  17   Reference #92 (Natividad Claim 4); (5) M.M. Reference #105 (Natividad Claim 5); (6) B.C.

                                  18   Reference #12 (Anthem Claim 1); (7) A.L. Reference #83 (Anthem Claim 2); (8) S.R. Reference

                                  19   #124 (Anthem Claim 3); (9) O.R. Reference #131 (Anthem Claim 4); and (10) J.R. Reference

                                  20   #136 (Anthem Claim 5). Id. ¶¶ 44–182.

                                  21            On March 27, 2019, Anthem filed the instant motion to dismiss the FAC. See Mot. Anthem

                                  22   also filed a request for judicial notice in support of its motion. ECF No. 59 (“Anthem RJN”). On

                                  23   April 10, 2019, Natividad opposed. ECF No. 61 (“Opp’n”). Anthem replied on April 17, 2019.

                                  24   ECF No. 64 (“Reply”). On June 24, 2019, Natividad filed a motion for leave to file a sur-reply in

                                  25   opposition to Anthem’s motion to dismiss the FAC. ECF No. 79 (“Sur-Reply”).

                                  26   II.      LEGAL STANDARD
                                  27         A. Motion to Dismiss

                                  28                                                     6
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1           Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                   2   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                   3   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                   4   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                   5   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

                                   6   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

                                   7   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                   8   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

                                   9   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that a

                                  10   defendant has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on

                                  11   a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and

                                  12   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.
Northern District of California
 United States District Court




                                  13   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  14           The Court, however, need not accept as true allegations contradicted by judicially

                                  15   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  16   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  17   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  18   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  19   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  20   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                  21   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  22   (9th Cir. 2004).

                                  23       B. Leave to Amend
                                  24           If the Court determines that a complaint should be dismissed, it must then decide whether

                                  25   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  26   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  27   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  28                                                       7
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                   2   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                   3   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                   4   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                   5   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                   6   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                   7   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                   8   (9th Cir. 2008).

                                   9   III.      DISCUSSION
                                  10             Anthem argues that Natividad’s FAC should be dismissed for three reasons. First, Anthem

                                  11   argues that Natividad’s ERISA claim fails because Natividad fails to allege sufficient facts to

                                  12   show that Anthem is a de facto plan administrator or otherwise a proper defendant. Second,
Northern District of California
 United States District Court




                                  13   Anthem argues that Natividad lacks derivative standing to pursue a claim under 29 U.S.C. §

                                  14   1132(a)(1)(B) as a purported assignee of Natividad’s patients’ ERISA benefits. Third, Anthem

                                  15   argues that Natividad fails to allege facts sufficient to show that Natividad exhausted its

                                  16   administrative remedies as an ERISA claimant prior to bringing suit in federal court. The Court

                                  17   discusses each of Anthem’s arguments in turn.

                                  18          A. De Facto Plan Administrator
                                  19             Anthem argues that Natividad’s ERISA claim fails because Natividad fails to allege

                                  20   sufficient facts to show that Anthem is a de facto plan administrator or otherwise a proper

                                  21   defendant. Mot. at 7–15; Reply at 3–6.

                                  22             The Ninth Circuit has explained that “proper defendants under § 1132(a)(1)(B) for

                                  23   improper denial of benefits at least include ERISA plans, formally designated plan administrators,

                                  24   insurers or other entities responsible for payment of benefits, and de facto plan administrators that

                                  25   improperly deny or cause improper denials of benefits.” Spinedex Physical Therapy USA Inc. v.

                                  26   United Healthcare of Ariz., Inc., 770 F.3d 1282, 1297 (9th Cir. 2014), cert denied, United

                                  27   Healthcare of Ariz., Inc., 136 S. Ct. 317 (2015) (emphasis added); see also Cyr v. Reliance

                                  28                                                     8
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   Standard Life Ins. Co., 642 F.3d 1202, 1204, 1207 (9th Cir. 2011) (“[A]n entity other than the plan

                                   2   itself or the plan administrator may be sued under that statute in appropriate circumstances. . . .

                                   3   [T]he plan administrator can be an entity that has no authority to resolve benefit claims or any

                                   4   responsibility to pay them,” and therefore, there may be other “logical defendant[s] for an action

                                   5   by [plaintiff] to recover benefits due to her under the terms of the plan and to enforce her rights

                                   6   under the terms of the plan, which is precisely the civil action authorized by § 1132(a)(1)(B).”).

                                   7   “Suits under § 1132(a)(1)(B) to recover benefits may be brought against the plan as an entity and

                                   8   against the fiduciary of the plan.” Spinedex, 770 F.3d at 1297 (quotation marks, citation and

                                   9   emphasis omitted). A fiduciary of an ERISA plan is any entity that: (i) “exercises any

                                  10   discretionary authority or discretionary control respecting management of such plan or exercises

                                  11   any authority or control respecting management or disposition of its assets;” (ii) “renders

                                  12   investment advice for a fee or other compensation, direct or indirect, with respect to any moneys
Northern District of California
 United States District Court




                                  13   or other property of such plan, or has authority or responsibility to do so;” or (iii) “has any

                                  14   discretionary authority or discretionary responsibility in the administration of such plan.” Id. at

                                  15   1298; see also 29 U.S.C. § 1002(21)(A). The relevant question is whether the defendant

                                  16   “effectively controlled the decision whether to honor or to deny a claim.” Cyr, 642 F.3d at 1204.

                                  17          In the January 28, 2019 Order, the Court found insufficient Natividad’s allegations in the

                                  18   initial complaint that Anthem acted as a de facto plan administrator because “Natividad’s

                                  19   complaint does not identify the specific underlying claims and dates or other details related to

                                  20   those claims” and “[i]nstead, the complaint just broadly suggests that the ERISA Plans are relying

                                  21   on Anthem and are underpaying the trauma claims by pricing them at the emergency services

                                  22   rate.” January 28, 2019 Order at 13. The Court held that “the complaint does not identify exactly

                                  23   which ERISA Plans are at issue” and that “because Natividad does not specifically identify the

                                  24   ERISA Plans or claims at issue, the related allegations about how Anthem controlled or managed

                                  25   these ERISA Plans are necessarily vague and conclusory.” Id.

                                  26          In the instant motion to dismiss the FAC, Anthem asserts that Natividad again fails to

                                  27   allege sufficient facts to support a claim against Anthem as a de facto plan administrator. Anthem

                                  28                                                      9
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   also asserts that the administrative service agreements between Anthem and several of the self-

                                   2   funded ERISA Plans that Anthem attaches in support of its motion to dismiss demonstrate that

                                   3   Anthem is not a de facto plan administrator. In opposition, Natividad asserts that its allegations are

                                   4   sufficient and challenges Anthem’s reliance on the agreements. Natividad also filed a motion for

                                   5   leave to file a sur-reply and attached documents to support its allegations. The Court first

                                   6   discusses Natividad’s allegations before briefly discussing the documents that the parties attached

                                   7   in support of their briefing for the instant motion.

                                   8          1. Natividad’s Complaint Sufficiently Alleges a De Facto Plan Administrator
                                   9          The Court finds that Natividad’s FAC sufficiently alleges that Anthem is a de facto

                                  10   administrator because Natividad alleges that Anthem effectively controlled or managed the

                                  11   decision of how much to reimburse Natividad. Spinedex, 770 F.3d at 1297; Cyr, 642 F.3d at 1204

                                  12   (The relevant question is whether the defendant “effectively controlled the decision whether to
Northern District of California
 United States District Court




                                  13   honor or to deny a claim”).

                                  14          First, Natividad identifies the 32 ERISA Plans at issue, and alleges that Anthem functions

                                  15   as the de facto plan administrator for the 32 ERISA Plans at issue in the complaint. FAC ¶ 7.

                                  16   Specifically, Natividad alleges that Anthem controlled every aspect of the decision of whether and

                                  17   how much to pay Natividad for the trauma services that it provided to the ERISA Plan members

                                  18   because Anthem has, inter alia, (i) drafted and provided plan members with plan documents; (ii)

                                  19   operated a centralized verification and authorization telephone number which handled calls for

                                  20   members of the ERISA Plans; (iii) authorized Natividad to provide medical services to

                                  21   beneficiaries of the ERISA Plans; (iv) received and processed electronic bills from Natividad for

                                  22   claims for members of the ERISA Plans, including plans that are not named as defendants in the

                                  23   FAC; (v) communicated with Natividad on behalf of the ERISA Plans regarding authorization of

                                  24   surgical procedures; (vi) interpreted ERISA Plan language; (vii) issued remittance advices and

                                  25   EOBS; (viii) priced claims for the ERISA Plans; (ix) communicated with Natividad with respect

                                  26   to the processing of claims on behalf of the ERISA Plans; (x) processed appeals, and sent appeal

                                  27   response letters; and (xi) issued payment to Natividad. Id. ¶¶ 10, 13. These allegations support a

                                  28                                                     10
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   finding that Anthem “effectively controlled the decision whether to honor or to deny a claim.”

                                   2   Cyr, 642 F.3d at 1204.

                                   3          In addition, as to the 10 selected claims at issue, Natividad alleges that Natividad only

                                   4   dealt with Anthem and not the named plan administrators. Id. ¶¶ 45–128. Natividad also alleges

                                   5   that Anthem effectively controlled the decision of how much to reimburse Natividad through

                                   6   either (1) pricing the claims at the emergency services rate in the Facility Agreement, see

                                   7   Natividad Claims 1, 3, 4, and 5 and Anthem Claims 1, 3, 4, and 5 (FAC ¶¶ 47, 81, 99, 115, 131,

                                   8   150, 159, 176); or (2) paying no amount on the claims, see Natividad Claim 2 and Anthem Claim

                                   9   2 (FAC ¶¶ 63, 143). Further, Natividad alleges that Anthem exercised control over Natividad’s

                                  10   appeals and refused to provide Natividad with applicable plan documents, including the specific

                                  11   provisions of the ERISA Plans that constituted the reason for the adverse benefit determinations.

                                  12   See FAC ¶¶ 49–51, 60 (Natividad Claim 1); id. ¶¶ 66, 78 (Natividad Claim 2); id. ¶¶ 83–84, 96
Northern District of California
 United States District Court




                                  13   (Natividad Claim 3); id. ¶¶ 100–102, 112 (Natividad Claim 4); id. ¶¶ 117–119, 128 (Natividad

                                  14   Claim 5); id. ¶¶ 133, 140 (Anthem Claim 1); id. ¶¶ 145, 147 (Anthem Claim 2); id. ¶¶ 152–154,

                                  15   156 (Anthem Claim 3); id. ¶¶ 161–163 (Anthem Claim 4); id. ¶¶ 178–180, 182 (Anthem Claim 5).

                                  16   These allegations also support a finding that Anthem “effectively controlled the decision whether

                                  17   to honor or to deny a claim.” Cyr, 642 F.3d at 1204.

                                  18          In sum, the Court finds that Natividad’s FAC sufficiently alleges that Anthem is a de facto

                                  19   administrator because Natividad alleges that Anthem effectively controlled or managed the

                                  20   decision of how much to reimburse Natividad. Spinedex, 770 F.3d at 1297; Cyr, 642 F.3d at 1204

                                  21   (The relevant question is whether the defendant “effectively controlled the decision whether to

                                  22   honor or to deny a claim”).

                                  23          2. The Attached Documents Do Not Undermine Natividad’s Allegations
                                  24          In the instant motion to dismiss briefing, the parties effectively attempt to convert the

                                  25   motion to dismiss to a motion for summary judgment because both parties attach documents to

                                  26   prove Anthem’s de facto plan administrator status, or lack thereof. The Court finds the instant

                                  27   motion to dismiss an improper vehicle for analyzing these documents. See, e.g., Cusack-Acocella

                                  28                                                    11
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   v. Dual Diagnosis Treatment Ctr., Inc., 2018 WL 6219999, at *3 (C.D. Cal. Sept. 10, 2018)

                                   2   (noting that “the Ninth Circuit expressed strong disfavor for defendants using judicial notice and

                                   3   other related doctrines to inject non-pleading documents into the motion to dismiss analysis.”

                                   4   (citing Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir., 2018) (noting the

                                   5   “concerning pattern” of parties “exploiting” judicial notice and incorporation by reference “to

                                   6   defeat what would otherwise constitute adequately stated claims at the pleading stage”)).

                                   7   Nonetheless, the Court briefly discusses the documents because the Court believes it demonstrates

                                   8   why Natividad’s allegations are sufficient at the motion to dismiss stage.

                                   9          First, in support of its motion to dismiss, Anthem filed a request for judicial notice asking

                                  10   that the Court take judicial notice of nine administrative service agreements between Anthem and

                                  11   several of the self-funded ERISA Plans. See Anthem RJN. Anthem cites these agreements to

                                  12   support the argument that Anthem is not the ERISA Plan itself nor the plan administrator for the
Northern District of California
 United States District Court




                                  13   self-funded plans. See Mot. at 7–11 (“Indeed, Anthem’s agreements with the self-funded ERISA

                                  14   Plans make clear that the self-funding employer groups (defined either as the “Trust” or the

                                  15   “Fund”) are the “plan administrators,” “plan sponsor,” and/or “named fiduciary.”).

                                  16          The Court DENIES AS MOOT Anthem’s request for judicial notice. As an initial matter,

                                  17   there is reason to question the authenticity of these agreements. Although Anthem has attached the

                                  18   agreements to the declaration of Randy Hendel, the Senior Legal Specialist in the Legal

                                  19   Department for Anthem, Inc., the agreements in Exhibits A, B, C, D, F, and H are unexecuted. See

                                  20   also Hendel Decl. ¶ 2 (explaining that the agreements are copies of contracts that do not bear

                                  21   signatures). Moreover, several of the agreements are incomplete. For example, Exhibit I references

                                  22   an “Attachment A,” but Anthem did not include Attachment A. Similarly, Exhibits A, B, C, D, E,

                                  23   F, & H reference a “Schedule A,” but Anthem did not include Schedule A of any of the

                                  24   agreements. The agreements make clear that Schedule A defines the agreement period and the

                                  25   “Claims payment method,” among other unknown terms. Without knowing the agreement period,

                                  26   it is unclear whether the agreements were operative during the time in which members received

                                  27   treatment at Natividad. Similarly, the “Claims payment method” would clarify the discretion given

                                  28                                                    12
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   to Anthem by the ERISA Plans to determine plan benefits.

                                   2          Nonetheless, even if the Court considers the agreements, the agreements do not undermine

                                   3   Natividad’s allegations. Although the agreements show that Anthem is not the formally designated

                                   4   administrator of the ERISA Plans, Natividad never asserted that Anthem was the formally

                                   5   designated administrator of the ERISA Plans. Natividad alleges that Anthem is a de facto

                                   6   administrator, which is a proper defendant, even in the face of a formally designated plan

                                   7   administrator. For instance, in Cyr, CTI was the formally designated plan administrator, not

                                   8   Reliance, but CTI had nothing to do with denying Cyr’s claim for increased benefits. Cyr, 642

                                   9   F.3d at 1207. The Ninth Circuit held that Reliance was a proper defendant because Reliance acted

                                  10   as the de facto plan administrator when Reliance denied Cyr’s request for increased benefits. Id.

                                  11   (“We conclude, therefore, that potential liability under 29 U.S.C. § 1132(a)(1)(B) is not limited to

                                  12   a benefits plan or the plan administrator. Reliance is a proper defendant in a lawsuit brought by
Northern District of California
 United States District Court




                                  13   Cyr under that statute.”). Similarly, here, it is no matter that Anthem is not the formally designated

                                  14   plan administrator so long as Anthem acted as the de facto plan administrator.

                                  15          Moreover, the language Anthem cites in the agreements does not foreclose a finding that

                                  16   Anthem exercises discretion or control because the agreements also specifically state that Anthem

                                  17   has been delegated discretionary authority and responsibility. For instance, the Western Growers

                                  18   agreement states that the ERISA Plan retains all discretionary authority except as delegated to

                                  19   Anthem pursuant to Article 2(k). Ex. A at 6. Article 2(k) gives Anthem authority to conduct

                                  20   medical necessity review, utilization review, and case management. Article 2(k) also “delegates to

                                  21   Anthem fiduciary authority to determine appeals of any adverse benefit determination made by

                                  22   Anthem.” Id. at 4–5. Similarly, the PG&E agreement authorizes Anthem to “determine entitlement

                                  23   for Plan benefits” and provides that Anthem will disburse funds in the amount Anthem

                                  24   “determines to be proper under the Plan and/or this Agreement.” Ex. I at 7, 8.

                                  25          In addition, Natividad filed a motion for leave to file a sur-reply. The Court acknowledges

                                  26   that Natividad’s proposed sur-reply casts doubts on the authenticity of the agreements Anthem

                                  27   submitted in support of the instant motion to dismiss. For example, Natividad’s proposed sur-reply

                                  28                                                    13
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   attaches a redlined version of the administrative services agreement between Western Growers and

                                   2   Anthem that contradicts the unexecuted and incomplete agreements that Anthem submitted. Tooch

                                   3   Decl., Exs. 2 & 3. Nonetheless, sur-replies are disfavored, and because the Court denied as moot

                                   4   Anthem’s request for judicial notice, the Court also DENIES Natividad’s motion for leave to file a

                                   5   sur-reply.

                                   6          In sum, the Court finds that Natividad’s FAC sufficiently alleges that Anthem is a de facto

                                   7   administrator because Natividad alleges that Anthem effectively controlled or managed the

                                   8   decision of how much to reimburse Natividad. Spinedex, 770 F.3d at 1297; Cyr, 642 F.3d at 1204

                                   9   (The relevant question is whether the defendant “effectively controlled the decision whether to

                                  10   honor or to deny a claim”). Thus, the Court denies Anthem’s motion to dismiss on this ground.

                                  11      B. Standing
                                  12          Anthem argues second that Natividad’s complaint should be dismissed for inadequately
Northern District of California
 United States District Court




                                  13   pleading that Natividad has standing to pursue its ERISA claim. Mot. at 15–19; Reply at 6–9.

                                  14          ERISA provides that “[a] civil action may be brought . . . by a participant or beneficiary

                                  15   . . . to recover benefits due to him under the terms of his plan, to enforce his rights under the terms

                                  16   of the plan, or to clarify his rights to future benefits under the terms of the plan. 29 U.S.C. §

                                  17   1132(a)(1)(B). The Ninth Circuit has held that healthcare providers are not “beneficiar[ies]” for

                                  18   ERISA purposes. DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc., 852 F.3d 868, 875

                                  19   (9th Cir. 2017). Healthcare providers therefore do not have direct authority as beneficiaries to sue

                                  20   under ERISA “to recover payments due them for services rendered, or otherwise to enforce the

                                  21   statute’s protections.” Id. Thus, Natividad, a medical and healthcare services provider, is not a

                                  22   participant or a beneficiary that is authorized to sue under ERISA.

                                  23          However, “ERISA does not forbid assignment by a beneficiary of his right to

                                  24   reimbursement under a health care plan to the health care provider.” Misic v. Bldg. Serv. Emps.

                                  25   Health & Welfare Trust, 789 F.2d 1374, 1377 (9th Cir. 1986) (per curiam) (emphasis added); see

                                  26   also Spinedex, 770 F.3d at 1289 (“As a non-participant health care provider, Spinedex cannot

                                  27   bring claims for benefits on its own behalf. It must do so derivatively, relying on its patients’

                                  28                                                     14
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   assignments of their benefits claims.”); DB Healthcare, 852 F.3d at 875 (reiterating rule that

                                   2   health care providers must bring ERISA claims derivatively by relying on its patients’ assignments

                                   3   of their benefits claims). Relying on the above legal authority, Natividad alleges that it has

                                   4   standing to pursue this action derivatively as an assignee of its patients’ ERISA benefits. FAC ¶

                                   5   185. Specifically, Natividad alleges that “[a]s a condition of admission, every patient treated at

                                   6   Natividad signed an Assignment of Benefits form agreeing to, inter alia, assign his or her health

                                   7   insurance benefits to Natividad.” Id.

                                   8          In the January 28, 2019 Order, the Court found insufficient Natividad’s allegation that

                                   9   Natividad had standing as an assignee of its patients’ benefits. January 28, 2019 Order at 10. The

                                  10   Court stated that, “at bare minimum, Natividad should allege the specific language of the

                                  11   assignment itself” and that in the initial complaint “Natividad neither quotes from the operative

                                  12   assignment language nor does Natividad attach to the complaint a copy of any agreement
Northern District of California
 United States District Court




                                  13   containing the alleged assignment.” Id. at 10–11. Moreover, in the first motion to dismiss briefing,

                                  14   Natividad did not contest its failure and instead argued that it could “easily cure any deficiency by

                                  15   quoting the language of its assignment of benefits and/or attaching a sample assignment of

                                  16   benefits to any amended complaint.” Id. at 11.

                                  17          In the instant motion to dismiss the FAC, Anthem asserts that Natividad again fails to

                                  18   adequately plead that Natividad has standing to pursue its ERISA claim. Specifically, Anthem

                                  19   argues first that Natividad failed to submit with its amended pleading the “Assignment of

                                  20   Benefits” form associated with the 10 selected claims at issue. Anthem argues second that the

                                  21   agreements between Anthem and several of the self-funded ERISA Plans that Anthem attaches in

                                  22   support of its motion to dismiss demonstrate that Natividad does not have standing because the

                                  23   agreements contain anti-assignment clauses. In opposition, Natividad asserts that its allegations

                                  24   regarding the assignment are now sufficient and challenges Anthem’s reliance on the agreements.

                                  25   The court discusses both disagreements in turn.

                                  26          First, the Court finds that Natividad has cured the standing deficiencies of its initial

                                  27   complaint because Natividad has alleged the specific language of the assignment of benefits.

                                  28                                                     15
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   Specifically, Natividad’s FAC alleges that “[a]s a condition of admission, every patient treated at

                                   2   Natividad signed an Assignment of Benefits form agreeing to, inter alia, assign his or her health

                                   3   insurance benefits to Natividad.” FAC ¶ 25. The assignment of insurance benefits provision states

                                   4   as follows:

                                   5          I assign and authorize direct payment to the hospital of all insurance benefits payable
                                   6          for this hospitalization or for these outpatient services. I agree that the insurance
                                              company’s payment to the hospital pursuant to this authorization shall discharge the
                                   7          insurance company’s obligations to the extent of such payment. I understand that I
                                              am financially responsible for charges not paid according to this assignment.
                                   8
                                       Id. Thus, under Ninth Circuit law, Natividad has sufficiently alleged standing because Natividad
                                   9
                                       has alleged a valid assignment of benefits. See Misic, 789 F.2d at 1377 (“[A] valid assignment
                                  10
                                       confers upon the assignee standing to sue in place of the assignor.”); DB Healthcare, 852 F.3d at
                                  11
                                       875 (reiterating rule that health care providers must bring ERISA claims derivatively by relying on
                                  12
Northern District of California




                                       its patients’ assignments of their benefits claims). Moreover, “[a]n assignment of the right to
 United States District Court




                                  13
                                       payment [of ERISA benefits] logically entails the right to sue for non-payment.” N. Jersey Brain
                                  14
                                       & Spine Ctr. v. Aetna, Inc., 801 F.3d 369, 372 (3d Cir. 2015); Misic, 789 F.2d at 1379 (“We
                                  15
                                       conclude Dr. Misic, as assignee of beneficiaries pursuant to assignments valid under ERISA, has
                                  16
                                       standing to assert the claims of his assignor.”).
                                  17
                                              It is of no matter, as Anthem suggests, that Natividad quoted the language instead of
                                  18
                                       attaching the actual form. The case that Anthem cites, Creative Care, Inc. v. Conn. Gen. Life Ins.
                                  19
                                       Co., found the plaintiff’s complaint insufficient because it neither “quote[d] from the purpose
                                  20
                                       assignment’s language” nor “attach[ed] a copy of any agreement containing the alleged
                                  21
                                       assignment.” 2017 WL 5635015, *3 (C.D. Cal. July 5, 2017). Here, Natividad has sufficiently
                                  22
                                       quoted from the assignment language. See also Progressive Spine & Orthopaedics, LLC v. Empire
                                  23
                                       Blue Cross Blue Shield, 2017 WL 751851, at *5 (D.N.J. Feb. 27, 2017) (“[A] plaintiff may include
                                  24
                                       in its complaint the particular language of the assignment or ‘include the assignment of benefit
                                  25
                                       document itself.’”). Moreover, Natividad has linked the assignment language to the 10 selected
                                  26
                                       claims at issue because Natividad’s FAC alleges that “[a]s a condition of admission, every patient
                                  27

                                  28                                                       16
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   treated at Natividad signed an Assignment of Benefits form agreement to, inter alia, assign his or

                                   2   her health insurance benefits to Natividad.” FAC ¶ 25.

                                   3           Second, Anthem again references the administrative service agreements between Anthem

                                   4   and several of the self-funded ERISA Plans, this time to argue that the agreements contain anti-

                                   5   assignment clauses that defeat the assignment of benefits. The Court rejects Anthem’s arguments.

                                   6   As previously discussed, the agreements are suspect because they are incomplete and unexecuted.

                                   7   Moreover, the agreements do not defeat the assignment of benefits. The Ninth Circuit has

                                   8   previously held that anti-assignment clauses in “[t]he governing employee benefit plans” override

                                   9   any purported assignments. DB Healthcare, 852 F.3d at 876 (emphasis added); see also Spinedex,

                                  10   770 F.3d at 1296 (stating that anti-assignment clauses in ERISA plans are valid and enforceable).

                                  11   Moreover, Anthem does not cite to any plan documents containing an anti-assignment clause;

                                  12   Anthem only cites administrative service agreements, which are not the plan documents.
Northern District of California
 United States District Court




                                  13          In sum, the Court finds that Natividad has sufficiently alleged an assignment of benefits

                                  14   and thus has sufficiently plead that Natividad has standing to pursue its ERISA claim. Therefore,

                                  15   the Court denies Anthem’s motion to dismiss on this ground.

                                  16      C. Exhaustion of Administrative Remedies
                                  17          Finally, Anthem argues that Natividad fails to allege facts sufficient to show that Natividad

                                  18   exhausted its administrative remedies as an ERISA claimant prior to bringing suit in federal court.

                                  19   Mot. at 19–21; Reply at 9–11. The Court did not previously consider this argument in the January

                                  20   28, 2019 Order because the Court found that Anthem had waived this argument by raising it for

                                  21   the first time in its reply brief. January 28, 2019 Order at 7 n.1.

                                  22          “As a general rule, an ERISA claimant must exhaust available administrative remedies

                                  23   before bringing a claim in federal court.” Spinedex, 770 F.3d at 1298 (quoting Barboza v. Cal.

                                  24   Ass’n of Prof’l Firefighters, 651 F.3d 1073, 1076 (9th Cir. 2011)). “[F]ederal courts have the

                                  25   authority to enforce the exhaustion requirement in suits under ERISA, and that as a matter of

                                  26   sound policy they should usually do so.” Amato v. Bernard, 618 F.2d 559, 568 (9th Cir. 1980);

                                  27   Diaz v. United Agr. Employee Welfare Ben. Plan & Tr., 50 F.3d 1478, 1483 (9th Cir. 1995)

                                  28                                                      17
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   (“Although not explicitly set out in the statute, the exhaustion doctrine is consistent with ERISA’s

                                   2   background, structure and legislative history and serves several important policy considerations,

                                   3   including the reduction of frivolous litigation, the promotion of consistent treatment of claims, the

                                   4   provision of a nonadversarial method of claims settlement, the minimization of costs of claim

                                   5   settlement and a proper reliance on administrative expertise.”).

                                   6          In the instant motion to dismiss the FAC, Anthem asserts that Natividad failed to allege

                                   7   facts sufficient to show that Natividad exhausted its administrative remedies as an ERISA

                                   8   claimant prior to bringing suit in federal court. Specifically, Anthem argues first that Natividad

                                   9   failed to allege exhaustion and second that Natividad’s allegations that Natividad is subject to the

                                  10   “futility” exception to the exhaustion requirement are insufficient. Natividad responds that

                                  11   Natividad properly alleged exhaustion by asserting that Anthem failed to comply with mandatory

                                  12   ERISA regulations at issue and that, in the alternative, Natividad alleged futility. Below, the Court
Northern District of California
 United States District Court




                                  13   finds that Natividad has sufficiently pled exhaustion. Thus, the Court need not consider the

                                  14   parties’ arguments regarding futility.

                                  15          First, as to the 10 selected claims at issue, Natividad alleges that Anthem failed to comply

                                  16   with mandatory ERISA regulations in issuing the adverse benefit determinations, which would

                                  17   render any applicable administrative remedies exhausted. Specifically, for each of the 10 selected

                                  18   claims at issue, Natividad alleges that Anthem issued an explanation of benefits that failed to

                                  19   comply with 29 C.F.R. § 2560.503-1(g)(i, ii), which requires Anthem to state “[t]he specific

                                  20   reason or reasons for the adverse determination” as well as “[r]eference to the specific plan

                                  21   provisions on which the determination is based.” See, e.g., FAC ¶ 60 (alleging that as to Natividad

                                  22   Claim 1, Anthem failed to provide the specific reason or reasons for the adverse determination and

                                  23   reference to the specific plan provisions on which the determination is based); id. ¶ 78 (alleging

                                  24   the same as to Natividad Claim 2); id. ¶ 96 (alleging the same as to Natividad Claim 3); id. ¶ 112

                                  25   (alleging the same as to Natividad Claim 4); id. ¶ 128 (alleging the same as to Natividad Claim 5);

                                  26   id. ¶ 140 (alleging the same as to Anthem Claim 1); id. ¶ 147 (alleging the same as to Anthem

                                  27   Claim 2); id. ¶ 156 (alleging the same as to Anthem Claim 3); id. ¶ 173 (alleging the same as to

                                  28                                                    18
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1   Anthem Claim 4); id. ¶ 182 (alleging the same as to Anthem Claim 5). ERISA regulations provide

                                   2   that “in the case of the failure of a plan to establish or follow claims procedures consistent with the

                                   3   requirements of this section, a claimant shall be deemed to have exhausted the administrative

                                   4   remedies available under the plan and shall be entitled to pursue any available remedies under

                                   5   section 502(a) of the Act on the basis that the plan has failed to provide a reasonable claims

                                   6   procedure that would yield a decision on the merits of the claim.” 29 C.F.R. § 2560.503-1(1)

                                   7   (emphasis added). Accordingly, because Natividad alleges that Anthem failed to comply with 29

                                   8   C.F.R. § 2560.503-1(g)(i, ii) as to the 10 selected claims at issue, Natividad sufficiently alleges

                                   9   exhaustion based on Anthem’s failure to comply with 29 C.F.R. § 2560.503-1(1).

                                  10          Anthem argues in reply that Natividad’s argument is insufficient because the FAC also

                                  11   alleges that for some of the claims in the case, Anthem’s explanation of benefits provided the

                                  12   claim would not be properly paid because the “CHARGES EXCEED CONTRACT
Northern District of California
 United States District Court




                                  13   AGREEMENT.” Reply at 9 (citing FAC ¶ 189). However, this explanation of benefits is not

                                  14   alleged to apply to the 10 selected claims currently at issue. See FAC. As already discussed,

                                  15   Natividad’s allegations as to the 10 selected claims at issue are sufficient. Moreover, Natividad’s

                                  16   allegations as to this explanation of benefits asserts that the explanation of benefits is not specific

                                  17   enough to meet the requirements of 29 C.F.R. § 2560.503-1(g)(i, ii), which requires Anthem to

                                  18   state “[t]he specific reason or reasons for the adverse determination” as well as “[r]eference to the

                                  19   specific plan provisions on which the determination is based.” Indeed, Natividad further alleges

                                  20   that because of this failure, Natividad shall, pursuant to 29 C.F.R. § 2560.503-1(1), “be deemed to

                                  21   have exhausted the administrative remedies under the plan.” See FAC ¶ 190. These allegations are

                                  22   sufficient at the motion to dismiss stage. See Ashcroft, 556 U.S. at 678 (“A claim has facial

                                  23   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  24   inference that the defendant is liable for the misconduct alleged.”).

                                  25          In sum, the Court finds that Natividad has sufficiently alleged exhaustion. Therefore, the

                                  26   Court denies Anthem’s motion to dismiss on this ground.

                                  27   IV.    CONCLUSION
                                  28                                                      19
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                   1          For the foregoing reasons, the Court DENIES Anthem’s motion to dismiss the FAC.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: July 18, 2019

                                   5                                               ______________________________________
                                                                                   LUCY H. KOH
                                   6                                               United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                20
                                       Case No. 17-CV-04260-LHK
                                       ORDER DENYING MOTION TO DISMISS FIRST AMENDED COMPLAINT
